     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 1 of 24 Page ID #:2426



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           SOUTHERN DIVISION
11

12   PATRICIA W.,                                  )   No. SA CV 19-1537-PLA
                                                   )
13                         Plaintiff,              )   MEMORANDUM OPINION AND ORDER
                                                   )
14                 v.                              )
                                                   )
15   ANDREW M. SAUL, COMMISSIONER                  )
     OF SOCIAL SECURITY                            )
16   ADMINISTRATION,                               )
                                                   )
17                         Defendant.              )
                                                   )
18

19                                                      I.
20                                             PROCEEDINGS
21          Patricia W.1 (“plaintiff”) filed this action on August 8, 2019, seeking review of the
22   Commissioner’s denial of her application for a period of disability and Disability Insurance Benefits
23   (“DIB”). The parties filed Consents to proceed before a Magistrate Judge on August 28, 2019, and
24   September 16, 2019. Pursuant to the Court’s Order, the parties filed a Joint Submission
25   (alternatively “JS”) on April 24, 2020, that addresses their positions concerning the disputed issues
26
        1
27            In the interest of protecting plaintiff’s privacy, this Memorandum Opinion and Order uses
     plaintiff’s (1) first name and last initial, and (2) year of birth in lieu of a complete birth date. See
28   Fed. R. Civ. P. 5.2(c)(2)(B), Local Rule 5.2-1.
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 2 of 24 Page ID #:2427



1    in the case. The Court has taken the Joint Submission under submission without oral argument.

2

3                                                     II.

4                                             BACKGROUND

5           Plaintiff was born in 1961. [Administrative Record (“AR”) at 373.] She has past relevant
6    work experience as a service writer (automobile service estimator). [Id. at 31, 281.]
7           On January 19, 2016, plaintiff filed an application for a period of disability and DIB alleging
8    that she has been unable to work since January 23, 2015. [Id. at 23; see also id. at 373-79.] After
9    her application was denied initially, plaintiff timely filed a request for a hearing before an
10   Administrative Law Judge (“ALJ”). [Id. at 314-15.] A hearing was held on July 16, 2018, at which
11   time plaintiff appeared represented by an attorney, and testified on her own behalf. [Id. at 269-90.]
12   A vocational expert (“VE”) also testified. [Id. at 281-84.] On October 18, 2018, the ALJ issued a
13   decision concluding that plaintiff was not under a disability from January 23, 2015, the alleged
14   onset date, through October 18, 2018, the date of the decision. [Id. at 23-32.] Plaintiff requested
15   review of the ALJ’s decision by the Appeals Council. [Id. at 367-72.] When the Appeals Council
16   denied plaintiff’s request for review on June 17, 2019 [id. at 1-5], the ALJ’s decision became the
17   final decision of the Commissioner. See Sam v. Astrue, 550 F.3d 808, 810 (9th Cir. 2008) (per
18   curiam) (citations omitted). This action followed.
19

20                                                    III.
21                                       STANDARD OF REVIEW
22          Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the Commissioner’s
23   decision to deny benefits. The decision will be disturbed only if it is not supported by substantial
24   evidence or if it is based upon the application of improper legal standards. Berry v. Astrue, 622
25   F.3d 1228, 1231 (9th Cir. 2010) (citation omitted).
26          “Substantial evidence . . . is ‘more than a mere scintilla[,]’ . . . [which] means -- and means
27   only -- ‘such relevant evidence as a reasonable mind might accept as adequate to support a
28   conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (citations

                                                       2
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 3 of 24 Page ID #:2428



1    omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). “Where evidence is susceptible

2    to more than one rational interpretation, the ALJ’s decision should be upheld.” Revels, 874 F.3d

3    at 654 (internal quotation marks and citation omitted). However, the Court “must consider the
4    entire record as a whole, weighing both the evidence that supports and the evidence that detracts
5    from the Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum
6    of supporting evidence.” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)
7    (internal quotation marks omitted)). The Court will “review only the reasons provided by the ALJ
8    in the disability determination and may not affirm the ALJ on a ground upon which he did not rely.”
9    Id. (internal quotation marks and citation omitted); see also SEC v. Chenery Corp., 318 U.S. 80,
10   87, 63 S. Ct. 454, 87 L. Ed. 626 (1943) (“The grounds upon which an administrative order must
11   be judged are those upon which the record discloses that its action was based.”).
12

13                                                   IV.
14                                  THE EVALUATION OF DISABILITY
15          Persons are “disabled” for purposes of receiving Social Security benefits if they are unable
16   to engage in any substantial gainful activity owing to a physical or mental impairment that is
17   expected to result in death or which has lasted or is expected to last for a continuous period of at
18   least twelve months. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting
19   42 U.S.C. § 423(d)(1)(A)).
20

21   A.     THE FIVE-STEP EVALUATION PROCESS
22          The Commissioner (or ALJ) follows a five-step sequential evaluation process in assessing
23   whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v. Barnhart, 468
24   F.3d 1111, 1114 (9th Cir. 2006) (citing Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).
25   In the first step, the Commissioner must determine whether the claimant is currently engaged in
26   substantial gainful activity; if so, the claimant is not disabled and the claim is denied. Lounsburry,
27   468 F.3d at 1114. If the claimant is not currently engaged in substantial gainful activity, the
28   second step requires the Commissioner to determine whether the claimant has a “severe”

                                                       3
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 4 of 24 Page ID #:2429



1    impairment or combination of impairments significantly limiting her ability to do basic work

2    activities; if not, a finding of nondisability is made and the claim is denied. Id. If the claimant has

3    a “severe” impairment or combination of impairments, the third step requires the Commissioner
4    to determine whether the impairment or combination of impairments meets or equals an
5    impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart P,
6    appendix 1; if so, disability is conclusively presumed and benefits are awarded. Id. If the
7    claimant’s impairment or combination of impairments does not meet or equal an impairment in the
8    Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient
9    “residual functional capacity” to perform her past work; if so, the claimant is not disabled and the
10   claim is denied. Id. The claimant has the burden of proving that she is unable to perform past
11   relevant work. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). If the claimant meets
12   this burden, a prima facie case of disability is established. Id. The Commissioner then bears
13   the burden of establishing that the claimant is not disabled because there is other work existing
14   in “significant numbers” in the national or regional economy the claimant can do, either (1) by
15   the testimony of a VE, or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. part
16   404, subpart P, appendix 2. Lounsburry, 468 F.3d at 1114. The determination of this issue
17   comprises the fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920;
18   Lester v. Chater, 81 F.3d 721, 828 n.5 (9th Cir. 1995); Drouin, 966 F.2d at 1257.
19

20   B.       THE ALJ’S APPLICATION OF THE FIVE-STEP PROCESS
21            At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity since
22   January 23, 2015, the alleged onset date.2 [AR at 25.] At step two, the ALJ concluded that
23   plaintiff has the severe impairments of fibromyalgia; osteoarthritis; status-post recent total hip
24   replacement; and degenerative disc disease of the lumbar spine. [Id.] He found that plaintiff’s
25   medically determinable impairment of chorioretinitis (an inflammatory eye disease), was
26

27
          2
           The ALJ concluded that plaintiff meets the insured status requirements of the Social
28   Security Act through June 30, 2020. [AR at 25.]

                                                         4
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 5 of 24 Page ID #:2430



1    nonsevere, as the condition was stable, and plaintiff was capable of driving and doing other

2    activities requiring good vision. [Id. at 25-26.] He also found that her medically determinable

3    impairments of depressive disorder and anxiety disorder do not significantly limit plaintiff’s ability
4    to perform basic mental work activities and, therefore, are nonsevere. [Id. at 26.] At step three,
5    the ALJ determined that plaintiff does not have an impairment or a combination of impairments
6    that meets or medically equals any of the impairments in the Listing. [Id. at 27.] The ALJ further
7    found that plaintiff retained the residual functional capacity (“RFC”)3 to perform light work as
8    defined in 20 C.F.R. § 404.1567(b),4 as follows:
9            [She] can lift and/or carry 20 pounds occasionally and 10 pounds frequently; can
             stand and/or walk for 6 hours out of an 8-hour workday; she has no limitations with
10           sitting; she can frequently kneel and squat; and she has no manipulative limitations.
11   [Id. at 28.] At step four, based on plaintiff’s RFC and the testimony of the VE, the ALJ concluded
12   that plaintiff is able to perform her past relevant work as a service writer (automobile service
13   estimator). [Id. at 31.] Accordingly, the ALJ determined that plaintiff was not disabled at any time
14   from the alleged onset date of January 23, 2015, through October 18, 2018, the date of the
15   decision. [Id. at 32.]
16   /
17   /
18

19                                                      V.
20
         3
             RFC is what a claimant can still do despite existing exertional and nonexertional
21
     limitations. See Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). “Between steps
22   three and four of the five-step evaluation, the ALJ must proceed to an intermediate step in which
     the ALJ assesses the claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149,
23   1151 n.2 (9th Cir. 2007) (citation omitted).
24       4
             “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
     of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
25
     this category when it requires a good deal of walking or standing, or when it involves sitting most
26   of the time with some pushing and pulling of arm or leg controls. To be considered capable of
     performing a full or wide range of light work, you must have the ability to do substantially all of
27   these activities. If someone can do light work, we determine that he or she can also do sedentary
     work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
28   long periods of time.” 20 C.F.R. § 404.1567(b).

                                                        5
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 6 of 24 Page ID #:2431



1                                          THE ALJ’S DECISION

2           Plaintiff contends that the ALJ erred when he failed to properly consider the following: (1)
3    the period starting January 23, 2015, plaintiff’s alleged onset date, continuing until July 16, 2016,
4    two months after her left hip replacement surgery; (2) the presence of a visual impairment; (3) the
5    presence of a mental impairment; and (4) plaintiff’s subjective symptom testimony. [JS at 4.] As
6    set forth below, the Court respectfully disagrees with plaintiff and affirms the decision of the ALJ.
7

8    A.     CLOSED PERIOD OF DISABILITY
9           Plaintiff contends that the ALJ failed to consider evidence of a period of disability (related
10   to her hip impairment) that meets the 12-month durational requirement, specifically, during the
11   period from approximately January 23, 2015 (her alleged onset date), to July 2016 (two months
12   after her April 7, 2016, left hip replacement surgery). [Id. at 4-5.] In support, plaintiff states that
13   the record reflects that her left hip impairment impacted on her ability to stand and walk for at least
14   twelve months during that period: (1) in November 2014, she reported hip pain that “has been
15   worsening in the last year” [AR at 1329]; (2) x-rays in September 2015 revealed moderate
16   osteoarthritis [id.]; (3) in September and October 2015 it was observed that she had an abnormal
17   gait, that she complained of having hip pain for the preceding six months, that she exhibited
18   decreased range of motion in both hips, and that she was given a referral for an injection in the
19   left hip [id. at 1326, 1327, 1331, 1333]; (4) in March 2016, prior to surgery, she walked with a cane
20   [id. at 1631]; and (5) immediately post-surgery she could stand with the assistance of a front-
21   wheeled walker. [Id. at 1748, 1821.] She also cites to a post-surgical July 2016 internal medicine
22   evaluation conducted by Rocely Ella-Tamayo, M.D., who noted a normal gait, and the presence
23   of multiple joint pain, status post recent left hip replacement. [Id. at 1922-26.] Dr. Ella-Tamayo
24   opined that plaintiff was able to stand and walk for six hours in an eight-hour day. [Id. at 1926.]
25          Defendant responds that although it is unclear if plaintiff “is contending that she met the
26   durational requirement for an impairment during the period from January 2015 through July 2016,
27   and/or whether she is contending that she was disabled for a closed period during this time,” both
28   arguments fail. [JS at 7.] Defendant contends that the ALJ considered evidence in 2014 as well

                                                       6
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 7 of 24 Page ID #:2432



1    as from plaintiff’s January 2015 alleged onset date, and properly found that the evidence did not

2    support a finding of disability during that time. [Id. at 7-8.] He argues that the records cited to by

3    plaintiff do not support any greater limitations than those found by the ALJ, and notes that despite
4    her complaints of hip pain, she also reported riding her bicycle, going to the gym, exercising 160
5    minutes per week at a moderate to strenuous level, and walking her dog for exercise. [Id. at 8
6    (citations omitted).] Defendant observes that as of October 2015 plaintiff was only taking non-
7    steroidal anti-inflammatory medication for her pain, and that her doctor recommended use of a
8    cane. [Id. (citing AR at 29, 1319, 1325).] In March 2016 -- shortly before her hip surgery -- it was
9    noted that although plaintiff ambulated with a cane, her gait and posture were normal, and that she
10   was continuing to walk for exercise. [Id. (citing AR at 29-30, 1624, 1639).] Defendant submits that
11   the ALJ properly considered this time period and to the extent plaintiff had further limitations in the
12   few months prior to her surgery and the months after, these were only temporary and lasted less
13   than twelve months. [Id. at 9.]
14          Plaintiff responds that the ALJ “never addressed the evidence that the Commissioner
15   marshals out,” and never separately considered plaintiff’s RFC between January 23, 2015, and
16   July 2016, as he was required to do “as part of the overall pursuit of a finding of disability through
17   the date of decision.” [Id. at 9-10 (citations omitted).] As such, she argues that the ALJ’s decision
18   “lacks the support of substantial evidence where the ALJ fails to consider a more significant
19   degradation of function during a prior period.” [Id. at 10.]
20          A review of the ALJ’s decision shows that he acknowledged records reflecting that plaintiff
21   had complained of pain as early as June 2014. [AR at 29.] The ALJ also noted that at that time
22   she reported she was walking her dog, riding a bike, and going to the gym two days a week; her
23   examination showed tenderness and mild crepitus, but good range of motion of the cervical spine;
24   she had 11 of 17 tender points, normal muscle tone, gait, and coordination; and the doctor
25   diagnosed fibromyalgia. [Id. at 29 (citing id. at 1452-58).] The ALJ also reviewed November 2014
26   examination records, which reflected that plaintiff was negative for ANA or rheumatoid factor; took
27   Motrin daily for her pain; exhibited tenderness throughout her joints; had 10 out of 18 tender
28   points; had decreased range of motion of the bilateral hips; and was taking Ultram, Mobic, and

                                                       7
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 8 of 24 Page ID #:2433



1    Motrin for her pain. [Id. (citing id. at 113-115).] He also found that plaintiff’s physical findings and

2    course of medication remained stable “throughout subsequent visits in 2015.” [Id. (citing id. at

3    1404-05).] The ALJ reviewed February 2015 records related to a cardiac workup, as well as
4    September 2015 records. [Id. (citation omitted).] He noted that plaintiff underwent x-ray imaging
5    of her hips in September 2015 due to left hip pain “of about one month.” [Id. (citing id. at 1336).]
6    The x-rays showed “bilateral moderate hip arthritic changes but was otherwise normal.” [Id. (citing
7    id. at 1336).] At that time plaintiff was prescribed a cane, and in November 2015 she reported that
8    Mobic and the cane “help[] immensely.” [Id. (citing id. at 1319).] Plaintiff testified at the hearing
9    that she stopped working in January or February 2016 because she started having hip pain [id.
10   at 271-73], and the ALJ noted that plaintiff reported “she was doing fair while off work in March of
11   2016,” and that examination reflected she ambulated with a cane, “but her gait and posture were
12   normal and other findings were unremarkable.” [Id. at 29 (citing id. at 1623-24, 1662).] It was also
13   reported that plaintiff’s fibromyalgia and autoimmune disorder were noted to be “well-controlled.”
14   [Id. at 29-30 (citing id. at 1659).] The ALJ then reviewed plaintiff’s left hip replacement surgery,
15   which was “without complications,” and stated that plaintiff was noted “to be doing well while on
16   a home physical therapy program.” [Id. at 30 (citing id. at 1847, 1870).] Finally, as relevant to this
17   issue, the ALJ reviewed Dr. Ella-Tamayo’s July 19, 2016, consultative internal medicine
18   evaluation, detailed above, and noted that Dr. Ella-Tamayo found that plaintiff could perform a
19   range of light work with unrestricted sitting, frequent kneeling and squatting, and no restrictions
20   to the upper extremities. [Id. (citing id. at 1922-30).] The ALJ gave “significant weight” to the
21   opinion of Dr. Ella-Tamayo, as “generally reasonable and supported by the record as a whole.”
22   [Id. at 31.] He concluded that plaintiff “has not been deprived of the ability to perform work subject
23   to the [RFC] assessed by this decision for any 12-month period since the alleged onset date.” [Id.
24   (emphasis added).]
25          Based on the foregoing, and contrary to plaintiff’s assertion, the ALJ did consider plaintiff’s
26   physical status at different periods since her alleged onset date until July 2016, and specifically
27   determined that there was no 12-month period between January 2015 and July 2016 that
28   warranted a finding of disability. Plaintiff does not point to any records that were inconsistent with

                                                        8
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 9 of 24 Page ID #:2434



1    the ALJ’s RFC determination during that time period. The Court finds, therefore, that the ALJ

2    properly considered the entire relevant period in finding that plaintiff was not disabled.

3           Remand is not warranted on this issue.

4

5    B.     THE ALJ’S STEP TWO FINDINGS

6           1.     Legal Standard

7           At step two of the five-step process, plaintiff has the burden to provide evidence of a

8    medically determinable physical or mental impairment that is severe and that has lasted or can

9    be expected to last for a continuous period of at least twelve months. Ukolov v. Barnhart, 420

10   F.3d 1002, 1004-05 (9th Cir. 2005) (citing 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D)); see 20 C.F.R.
11   §§ 404.1508 (effective through March 26, 2017), 404.1509, 404.1520(a)(4)(ii); see generally
12   Bowen v. Yuckert, 482 U.S. 137, 148, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (Secretary may
13   deny Social Security disability benefits at step two if claimant does not present evidence of a
14   “medically severe impairment”). This must be “established by medical evidence consisting of
15   signs, symptoms, and laboratory findings, not only by [the claimant’s] statement of symptoms.”
16   20 C.F.R. § 404.1508 (effective through March 26, 2017). The Commissioner’s regulations define
17   “symptoms” as a claimant’s own description of her physical or mental impairment. 20 C.F.R. §
18   404.1528 (effective through March 26, 2017). “Signs,” by contrast, “are anatomical, physiological,
19   or psychological abnormalities which can be observed, apart from [the claimant’s] statements . .
20   . [,] [and] must be shown by medically acceptable clinical diagnostic techniques.” Id. Finally,
21   “[l]aboratory findings are anatomical, physiological, or psychological phenomena which can be
22   shown by the use of medically acceptable laboratory diagnostic techniques.” Id. A claimant’s
23   statements about an impairment (i.e., “symptoms”) “are not enough [by themselves] to establish
24   that there is a physical or mental impairment.” Id.
25

26          2.     Plaintiff’s Vision Impairment
27          The ALJ determined that plaintiff’s vision impairment of chorioretinitis was non-severe. [AR
28   at 25-26.] Plaintiff acknowledges that on examination in September 2016 she was described as

                                                      9
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 10 of 24 Page ID #:2435



1    having 20/30 vision in her left eye and 20/20 in her right eye, with correction. [JS at 10.] She

2    asserts, however, that the ALJ failed to discuss the loss of visual fields in her left eye, specifically

3    that she has “lost more than half of the visual field in the left lower quadrant, the entire right lower

4    quadrant, and more than half of the right upper quadrant.”5 [Id. (citing AR at 1935).] She contends

5    that the occupation of “an automobile-repair-service estimator requires frequent depth perception,”
6    and that while “field of vision is not required, no evidence suggests that a person with half of the
7    visual field in one eye could manage the depth perception required of an automobile-repair-service
8    estimator as described by the DOT [Dictionary of Occupational Titles].” [Id. at 11 (citing DOT No.
9    620.261-018).]
10          The problem with plaintiff’s argument is exactly as plaintiff states -- the DOT specifically
11   states that “Field of Vision” is “Not Present -- Activity or condition does not exist,” with respect to
12   the aptitudes necessary for performing the duties required of an automobile-repair-service
13   estimator. DOT No. 620.261-018. Although Depth Perception is an aptitude that is necessary
14   “Frequently” for that occupation, plaintiff provides no evidence that a reduced field of vision in one
15   eye affects an individual’s depth perception. The ophthalmologist who conducted the September
16   2016 testing of plaintiff’s visual fields did not report any issues with depth perception resulting from
17   plaintiff’s field of vision issue. [AR at 1933-38.] Neither did Dr. Ella-Tamayo (who tested plaintiff’s
18   visual acuity) nor Dr. Sohn (who reviewed the record on September 26, 2016), assess any
19   functional limitations due to a vision impairment, and Dr. Sohn actually opined that plaintiff had “no
20   visual limitations.” [Id. at 303.] Moreover, plaintiff’s September 2016 vision examination reflected
21   a “stable Humphrey visual field test” (which measures the entire area of peripheral vision), and
22   noted that plaintiff was “Doing well from Azoor [acute zonal occult outer retinopathy] standpoint”;
23   and an April 2018 record also stated “NO CHANGE” with respect to plaintiff’s Humphrey Visual
24   Field, and noted the results at that time were consistent with her April 29, 2015, results [see id.
25   at 1342]. [Id. at 2256.] That April 2018 record also mentioned that the provider had “reassured
26

27
        5
             Plaintiff notes that the record “appears to have transposed the references to the right and
28   left eye.” [JS at 10 n.2 (citing AR at 1935).]

                                                       10
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 11 of 24 Page ID #:2436



1    patient that Humphrey Visual Field . . . had not changed” [id. at 2255 (emphasis omitted)],

2    although her visual acuity had changed since her last visit, “making reading more difficult.” [Id.

3    at 2256 (emphasis omitted).]
4           Based on the foregoing, the ALJ properly considered plaintiff’s visual impairment and
5    substantial evidence supported his finding that it did not require any additional functional
6    limitations. Remand is not warranted on this issue.
7

8           3.     Plaintiff’s Mental Impairment
9           The ALJ determined that plaintiff’s medically determinable impairments of depressive
10   disorder and anxiety disorder were non-severe. [Id. at 25.] Plaintiff argues that whether a mental
11   impairment is severe or non-severe, the ALJ must still consider the non-severe mental impairment
12   in assessing the question of disability. [JS at 14-15.] She states that the “question of severe
13   focuses on basic work activities” and states that the ALJ repeated that standard, but asserts that
14   “[w]orking as an automobile-repair-service estimator is not a ‘basic work activity.’” [Id. at 15
15   (emphasis in original) (citations omitted).] In support, plaintiff states that the occupation “requires
16   the temperaments for making judgments and decisions and performing a variety of duties,” and
17   that the “entire point of the automobile-repair-service estimator is customer service, leaving the
18   customer seeking automotive repairs satisfied and desirous of repeating as a customer.” [Id. at
19   16.] Plaintiff suggests that “[w]hether a person could successfully perform that work to the bona
20   fide occupational qualifications of a reasonable employer while mildly impaired in every aspect of
21   mental functioning of work that requires over two years and up to and including four years of
22   vocational preparation is an unanswered question.” [Id. (citing Hutton v. Astrue, 491 F. App’x 850
23   (9th Cir. 2012) (finding error where the ALJ found mild limitations in concentration, persistence and
24   pace based on the claimant’s PTSD and then disregarded his own findings).]
25          Defendant asserts that instead of contesting the ALJ’s findings of only mild limitations in
26   the four areas of mental functioning (understanding, remembering, or applying information;
27   interacting with others; concentrating, persisting, or maintaining pace; and adapting or managing
28   oneself), plaintiff “appears to contend that, despite these mild limitations, she had some

                                                       11
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 12 of 24 Page ID #:2437



1    unspecified functional limitations which prevented her from performing her past relevant work,” but

2    points to no specific evidence supporting her contention that the ALJ should have included mental

3    functional limitations in his RFC determination. [Id. at 19.] Defendant states that in Hutton, the

4    ALJ discredited the claimant’s testimony, his treating physician’s opinions, and his VA rating;
5    mischaracterized the claimant’s testimony; and excluded the claimant’s mental impairment of
6    PTSD from consideration in determining the RFC, whereas in this case, the ALJ properly
7    considered plaintiff’s mental impairments in determining plaintiff’s RFC but found that no mental
8    functional limitations were warranted. [Id. (citing AR at 26-28).]
9            In response, plaintiff concedes that the ALJ’s findings of mild limitations in the four areas
10   of mental functioning are supported by substantial evidence, but asserts that the question is
11   “whether a person with mild or slight impairments could engage in the customer service required
12   of an automobile-repair-service estimator.” [Id. at 20.] Plaintiff submits that the ALJ in this case
13   “violated the requirement to consider [plaintiff’s] non-severe impairment throughout the sequential
14   evaluation process.” [Id. (citation omitted).]
15          Here, the ALJ reviewed plaintiff’s history of depression and anxiety. [AR at 26.] He noted
16   that her hearing testimony reflected that her functional limitations were largely due to her physical
17   impairments “as she noted few to no psychiatric or cognitive issues.” [Id.] The ALJ noted that in
18   2013 plaintiff was prescribed Celexa and Xanax as needed for anxiety, but plaintiff did not need
19   the Xanax daily and had no panic attacks. [Id (citing id. at 1395.] In February 2015, plaintiff was
20   “observed in the hospital for stress/anxiety and palpitations.” [Id. at 1329.] At that time she denied
21   depression, stated she has “some anxiety intermittently,” and that she did not feel that she needed
22   to see a psychiatrist, but agreed to see a therapist; and noted that she was off work on disability
23   for 90 days due to her optical inflammation. [Id. at 1396.] Her mental status examination was
24   normal. [Id. at 1396-97.] A March 2015 mental status examination also was normal, and plaintiff
25   reported that her mood was “doing better” [id. at 1366]; in March 2016, plaintiff stated that she was
26   staying in bed because she did not want to “deal with the pain,” and that she “can’t wait to get this
27   surgery done.” [Id. at 1623.] She also reported that she “[d]oes not feel it’s true depression as
28   she does enjoy when she is able to do things,” and reported that she “had a good time at [her]

                                                      12
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 13 of 24 Page ID #:2438



1    stepson’s wedding that weekend.” [Id.] With respect to her mood, she stated that she was “in

2    pain and that has me funked up.” [Id. at 1624.] In all other respects, plaintiff’s mental status

3    examination was normal. [Id.]
4           The ALJ gave great weight to the opinions of consultative psychiatrist Sohini P. Parikh,
5    M.D., and the State agency psychologist H. Barrons, Psy.D. [Id. at 300.] In the July 16, 2016,
6    complete psychiatric evaluation conducted by Dr. Parikh, she indicated plaintiff had “mild mental
7    difficulties in maintaining social functioning,” and was “mildly impaired” in responding to coworkers,
8    supervisors, and the general public. [Id. at 1918-19.] Dr. Parikh diagnosed anxiety disorder NOS,
9    depressive disorder NOS, and “[m]ood disorder due to medical condition.” [Id. at 1918.] She
10   opined that “from a psychiatric standpoint, [plaintiff’s] prognosis is expected to improve if her
11   medical condition improves.” [Id.] On August 23, 2016, Dr. Barrons reviewed the record and
12   noted Dr. Parikh’s report indicating that although plaintiff reported a depressed/anxious mood, her
13   “affect was brighter.” [Id. at 300.] He concluded that the record of plaintiff’s mental health
14   “suggests no more than mild signs/symptoms,” that plaintiff “stopped working due to medical
15   problems,” and that the record reflects “no significant limitations.” [Id.] He determined plaintiff’s
16   mental impairment, therefore, was non-severe. [Id. at 301.]
17          The ALJ also noted that in 2016 plaintiff’s depressive order was noted to be “well
18   controlled”; in 2017 and 2018 she was noted to have normal mood and affect during her various
19   medical visits; and that the record reflects “no history of psychiatric decompensations requiring
20   inpatient treatment or frequent adjustment of psychotropic medications.” [Id. at 27.] He concluded
21   that “[t]here is little in the objective evidence to find that [plaintiff] has significant work-related
22   mental or cognitive limitations,” that the record reflects “no more than mild functional limitations,”
23   and that plaintiff has an “adequate range of activities of daily living and social functioning that was
24   limited largely due to physical pain,” and a “routine and conservative course of mental health
25   treatment to date.” [Id.]
26          Plaintiff generally describes the duties required in her past relevant work as a service
27   estimator to include meeting people who bring their cars into the service department and then
28

                                                       13
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 14 of 24 Page ID #:2439



1    writing up their service needs.6 [Id. at 272; see also id. at 433 (“Meet customers, inspect, drive

2    car, write up order, move cars”).] She does not provide the Court with any evidence suggesting

3    how her admittedly mild impairment in interacting with others (or any of her other mild impairments

4    in mental functioning) would in some way interfere with her ability to perform her past relevant

5    work as an automobile service estimator. No provider -- treating, examining, or otherwise --

6    suggested any specific mental functional limitations resulting from plaintiff’s mild limitation in her

7    ability to interact with others, including the general public. In short, the ALJ’s RFC determination

8    was supported by substantial evidence. Remand is not warranted on this issue.

9

10   C.       SUBJECTIVE SYMPTOM TESTIMONY

11            1.     Legal Standard

12            Prior to the ALJ’s assessment in this case, Social Security Ruling (“SSR”)7 16-3p went into

13   effect. See SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).8 SSR 16-3p supersedes SSR 96-7p,
14   the previous policy governing the evaluation of subjective symptoms. SSR 16-3p, 2017 WL
15   5180304, at *2. SSR 16-3p indicates that “we are eliminating the use of the term ‘credibility’ from
16   our sub-regulatory policy, as our regulations do not use this term.” Id. Moreover, “[i]n doing so,
17
          6
18         Of note, the DOT job description for this occupation indicates that “Speaking-Signalling”
     people is “Not Significant.”
19
          7
              “SSRs do not have the force of law. However, because they represent the Commissioner’s
20   interpretation of the agency’s regulations, we give them some deference. We will not defer to SSRs
     if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d 1195, 1202
21
     n.1 (9th Cir. 2001) (citations omitted).
22        8
            SSR 16-3p, originally “effective” on March 28, 2016, was republished on October 25, 2017,
23   with the revision indicating that SSR 16-3p was “applicable [rather than effective] on March 28,
     2016.” See 82 Fed. Reg. 49462, 49468 & n.27, 2017 WL 4790249, 4790249 (Oct. 25, 2017); SSR
24   16-3p, 2017 WL 5180304 (Oct. 25, 2017). Other than also updating “citations to reflect [other]
     revised regulations that became effective on March 27, 2017,” the Administration stated that SSR
25
     16-3p “is otherwise unchanged, and provides guidance about how we evaluate statements
26   regarding the intensity, persistence, and limiting effects of symptoms in disability claims . . . .” Id.
     The Ninth Circuit recently noted that SSR 16-3p is consistent with its prior precedent. Trevizo v.
27   Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (SSR 16-3p “makes clear what [Ninth Circuit]
     precedent already required”). Thus, while SSR 16-3p eliminated the use of the term “credibility,”
28   case law using that term is still instructive in the Court’s analysis.

                                                       14
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 15 of 24 Page ID #:2440



1    we clarify that subjective symptom evaluation is not an examination of an individual’s character[;]

2    [i]nstead, we will more closely follow our regulatory language regarding symptom evaluation.” Id.;

3    Trevizo, 871 F.3d at 678 n.5. Thus, the adjudicator “will not assess an individual’s overall
4    character or truthfulness in the manner typically used during an adversarial court litigation. The
5    focus of the evaluation of an individual’s symptoms should not be to determine whether he or she
6    is a truthful person.” SSR 16-3p, 2017 WL 5180304, at *11. The ALJ is instructed to “consider
7    all of the evidence in an individual’s record,” “to determine how symptoms limit ability to perform
8    work-related activities.” Id. at *2. The Ninth Circuit also noted that SSR 16-3p “makes clear what
9    our precedent already required: that assessments of an individual’s testimony by an ALJ are
10   designed to ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the
11   individual has a medically determinable impairment(s) that could reasonably be expected to
12   produce those symptoms,’ and ‘not to delve into wide-ranging scrutiny of the claimant’s character
13   and apparent truthfulness.’” Trevizo, 871 F.3d at 678 n.5 (citing SSR 16-3p).
14          To determine the extent to which a claimant’s symptom testimony must be credited, the
15   Ninth Circuit has “established a two-step analysis.” Trevizo, 871 F.3d at 678 (citing Garrison, 759
16   F.3d at 1014-15). “First, the ALJ must determine whether the claimant has presented objective
17   medical evidence of an underlying impairment which could reasonably be expected to produce the
18   pain or other symptoms alleged.” Id. (quoting Garrison, 759 F.3d at 1014-15); Treichler v. Comm’r
19   of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d
20   1028, 1036 (9th Cir. 2007)) (internal quotation marks omitted). If the claimant meets the first test,
21   and the ALJ does not make a “finding of malingering based on affirmative evidence thereof”
22   (Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)), the ALJ must “evaluate the
23   intensity and persistence of [the] individual’s symptoms . . . and determine the extent to which
24   [those] symptoms limit [her] . . . ability to perform work-related activities . . . .” SSR 16-3p, 2017
25   WL 5180304, at *4. In assessing the intensity and persistence of symptoms, the ALJ must
26   consider a claimant’s daily activities; the location, duration, frequency, and intensity of the pain or
27   other symptoms; precipitating and aggravating factors; the type, dosage, effectiveness and side
28   effects of medication taken to alleviate pain or other symptoms; treatment, other than medication

                                                       15
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 16 of 24 Page ID #:2441



1    received for relief of pain or other symptoms; any other measures used to relieve pain or other

2    symptoms; and other factors concerning a claimant’s functional limitations and restrictions due to

3    pain or other symptoms. 20 C.F.R. § 416.929; see also Smolen v. Chater, 80 F.3d 1273, 1283-84

4    & n.8; SSR 16-3p, 2017 WL 5180304, at *4 (“[The Commissioner] examine[s] the entire case
5    record, including the objective medical evidence; an individual’s statements . . . ; statements and
6    other information provided by medical sources and other persons; and any other relevant evidence
7    in the individual’s case record.”).
8           Where, as here, plaintiff has presented evidence of an underlying impairment, and the ALJ
9    did not make a finding of malingering, the ALJ’s reasons for rejecting a claimant’s subjective
10   symptom statements must be specific, clear and convincing. Brown-Hunter v. Colvin, 806 F.3d
11   487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (citing Molina
12   v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)); Trevizo, 871 F.3d at 678 (citing Garrison, 759
13   F.3d at 1014-15); Treichler, 775 F.3d at 1102. “General findings [regarding a claimant’s credibility]
14   are insufficient; rather, the ALJ must identify what testimony is not credible and what evidence
15   undermines the claimant’s complaints.” Burrell, 775 F.3d at 1138 (quoting Lester, 81 F.3d at 834)
16   (quotation marks omitted). The ALJ’s findings “‘must be sufficiently specific to allow a reviewing
17   court to conclude the adjudicator rejected the claimant’s testimony on permissible grounds and
18   did not arbitrarily discredit a claimant’s testimony regarding pain.’” Brown-Hunter, 806 F.3d at 493
19   (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991) (en banc)). A “reviewing court
20   should not be forced to speculate as to the grounds for an adjudicator’s rejection of a claimant’s
21   allegations of disabling pain.” Bunnell, 947 F.2d at 346. As such, an “implicit” finding that a
22   plaintiff’s testimony is not credible is insufficient. Albalos v. Sullivan, 907 F.2d 871, 874 (9th Cir.
23   1990) (per curiam).
24

25          2.     The ALJ’s Decision
26          The ALJ summarized plaintiff’s and her husband’s testimony and stated that their
27   “statements concerning the intensity, persistence and limiting effects of these symptoms are not
28   entirely consistent with the medical evidence and other evidence in the record . . . .” [AR at 28-

                                                       16
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 17 of 24 Page ID #:2442



1    29.] The ALJ then detailed plaintiff’s history of treatment for joint and muscle pain and noted the

2    following: plaintiff’s “wide range of activities of daily living; her physical examination results from

3    November 2014 through 2017; her generally conservative treatment (other than the April 2016 hip

4    surgery); her statement in late 2016 reporting 75% improvement in her left hip after surgery; an

5    injection she received for her shoulder in October 2016, and a referral to orthopedics for a left hip

6    injection [see id. at 1946], although there is no indication she ever received such an injection; pain

7    in plaintiff’s left shoulder again in January 2017 and plaintiff’s request for another left shoulder
8    injection as she was “planning on going to NY”; in April 2017 plaintiff reported that the January
9    2017 injection relieved her left shoulder pain; other 2017 reports showed “intermittent flare-ups
10   of pain to the upper extremities” treated with Percocet, but plaintiff denied weakness and her
11   physical examination was unremarkable for motor deficits; stable examination findings in 2017;
12   in July 2017 plaintiff reported pain in her left knee on weightbearing and an x-ray showed
13   “patellofemoral OA [osteoarthritis] but otherwise no significant OA in the joint itself”; in July 2017
14   she reported her back and hips are “ok” but her left wrist had been “aching”; in October 2017 she
15   received an injection for her left knee and stated she was “in pain everywhere” as she had been
16   “busy with moving”; in January 2018 she reported “improved boot and foot pain” as well as
17   improvement of left knee pain after undergoing the October injection; also in January 2018 she
18   reported bilateral hand pain, left greater than right, starting in November 2017, and x-rays of the
19   left hand indicated osteoarthritis and osteophytes at the “basal and scaphe joint,” for which she
20   received injections for her carpometacarpal joints bilaterally. [Id. at 30-31 (citing id. at 2209-16).]
21   An examination on January 23, 2018, reflected tenderness to palpation over multiple joints and
22   limited range of motion of the hips, but no gait or motor deficits, and 4/18 tender points, and
23   plaintiff was given an injection in the joint of her finger. [Id. at 2212-24, 2218.] She was told to
24   return in about four months. [Id. at 2219.]
25          The ALJ also noted the following:
26          Aside from her successful left hip replacement surgery, the record otherwise does
            not show further diagnostic workups or surgical intervention for [plaintiff’s]
27          musculoskeletal issues. There is also limited evidence of targeted physical therapy
            or long-term pain management of [her] symptoms. As a whole the evidence
28          conveys that [she] had pain flare-ups at times, but generally achieved symptom

                                                       17
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 18 of 24 Page ID #:2443



1            stability based on the longitudinal examination findings and generally conservative
             treatment to date. There are no diagnostic or examination findings to suggest that
2            [her] use of an assistive device such as a cane is medically necessary, or that she
             had significant upper extremity weakness to warrant only sedentary activities. There
3            is little in the objective record to suggest that [plaintiff] is unable to perform the range
             of light work as set forth in this Finding.
4

5    [Id. at 31.]

6

7            3.     The Parties’ Contentions
8            Plaintiff notes that in her February 29, 2016, Adult Function Report, she reported “an
9    inability to sit, stand, walk, or lie down for extended periods of time because of constant pain and
10   an inability to focus on even simple tasks”; she can attend to personal hygiene and bathing but
11   only if the activities do not involve a lot of standing “and even then slowly”; she relies on her
12   husband and son to care for pets; she can prepare meals if they are simple “ready-to-eat or heat
13   and eat”; she can load the dishwasher and use a microwave; and she has difficulty handling
14   money because of vision problems. [JS at 21 (citing AR at 422-26).] Plaintiff contends that the
15   ALJ did not point to any evidence to “resolve the discrepancy between an inability to engage in
16   prolonged standing and walking, frequent manipulation, or prolonged attention and concentration
17   to skilled tasks.” [Id. at 24 (citing Garrison, 759 F.3d at 1020).] She argues, therefore, that the
18   ALJ failed to articulate legally sufficient reasons for rejecting plaintiff’s subjective symptom
19   testimony. [Id. at 20.]
20           Defendant responds that the ALJ properly evaluated plaintiff’s subjective symptom
21   testimony. [Id. at 26.] He notes that the ALJ first considered the consistency of plaintiff’s
22   statements about her symptoms with the objective medical evidence, which revealed minimal
23   findings; found that the medical opinions of Dr. Ella-Tamayo, Dr. Parikh, and Dr. Barrons did not
24   support plaintiff’s testimony; found plaintiff’s daily activities were inconsistent with her allegations
25   of disabling impairments; and found that plaintiff reported improvement with treatment. [Id. at 26-
26   29 (citations omitted).]
27           Plaintiff responds that two months post-surgery Dr. Ella-Tamayo found “mild pain” in
28   plaintiff’s left hip and noted multiple joint pains; in October 2016 plaintiff had decreased range of

                                                         18
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 19 of 24 Page ID #:2444



1    motion in the bilateral hips and treatment included injection therapy9; in February 2017 it was

2    recommended she use adaptive equipment10; in July 2017 she reported that her hip was “ok”

3    although she still had decreased range of motion; and in December 2017 a CT scan for
4    gastrointestinal distress reflected that she had developed moderate lower lumbar spondylosis, and
5    grade 1-2 degenerative anterolisthesis at L5/S1 was also noted. [Id. (citing AR at 1924, 1926,
6    1942, 1946, 2025, 2074, 2129).] Plaintiff submits that “the record as a whole correlates with [her]
7    symptoms and limitations sufficiently to make [the ALJ’s] articulation lacking in the support of
8    substantial evidence.” [Id. at 32.]
9

10           4.     Analysis
11           Plaintiff’s subjective symptom allegations were set forth, in part, in her February 2015 Adult
12   Function Report. [AR at 422-30.] Indeed, her reported activities reflected that the activities she
13   was able to engage in -- such as some cooking, shopping, and house and yard work -- were all
14   done at a much slower pace and kept simple, without a lot of standing, due to her pain and
15   resulting fatigue. [Id.] In that report, she also mentioned her vision issues, and stated that she
16   often needed help reading labels, among other things. The Court has already addressed -- and
17   rejected -- plaintiff’s arguments regarding the ALJ’s findings regarding plaintiff’s vision problem,
18   and his purported failure to find a closed period of disability between January 2015 and April 2016.
19   Therefore, to the extent these subjective symptom allegations relate to those issues, there was
20   no error.
21           Plaintiff’s hearing testimony [id. at 271-81] also reiterates much of the same pre-surgery
22   information, while adding only a bit more post-surgical information. For instance, she stated at the
23

24      9
             As previously discussed above, in October 2016 a referral to orthopedics for a left hip
25   injection was noted but there is no evidence that plaintiff ever received that injection. [AR at
     1946.]
26      10
            In support of this proposition, plaintiff points to what appears to be a list of “Patient
27   Education” documents available at Kaiser Permanente for patients who have had a hip
     replacement. [See JS at 32 (citing to AR at 2025).] There is no indication that adaptive equipment
28   had actually been recommended for plaintiff’s continued use.

                                                       19
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 20 of 24 Page ID #:2445



1    hearing that she stopped working in January or February 2016 because of her hip pain; she

2    cannot engage in work activity “mostly from” her arthritis, with pain in her shoulders, wrists, hip,

3    and back; she can comfortably lift 10 pounds; she relies on her son to help with grocery shopping;

4    her brother does the yard work; and she has blind spots in her right eye “without blurring or actual

5    blindness,” making it difficult for her to read such things as a vehicle VIN number. [Id. at 273-78.]

6    Plaintiff mentioned that she used to do a lot of bike riding and paddle boarding, but does not “do
7    a lot of stuff anymore.” [Id. at 275.] She also testified that the daily pain in her wrists is about a
8    2-3 on a 10-point scale, and she tries not to do much or the pain will go up. [Id. at 277.] She
9    admitted that after her hip surgery, the pain in the hip area had improved, but that sometimes she
10   feels that “it gets stiff.” [Id.] She described her vision as changing daily and stated that there are
11   some days she sees clearly, and some days she can hardly focus or see anything. [Id. at 278.]
12   Because of her vision issue, she stated that she has to be careful when she walks so that she
13   does not knock things over or trip and fall. [Id. at 278-79.] Finally, she stated that she has bad
14   days a couple of times a week and that on a bad day, her “goal for the day would be brushing my
15   teeth and washing my face before my husband gets home to kind of look alive.” [Id. at 270-80.]
16          Plaintiff does not dispute defendant’s characterization that in discounting plaintiff’s
17   subjective symptom testimony, the ALJ relied on the fact that her statements were not consistent
18   with the objective evidence; that her testimony was not supported by the medical opinions of Dr.
19   Ella-Tamayo, Dr. Parikh, and Dr. Barrons; that her daily activities were inconsistent with her
20   allegations of disabling impairments; and that she reported improvement with treatment. [See,
21   e.g., JS at 26-29 (citations omitted).] Although plaintiff argues that there was a discrepancy
22   between the record and her alleged inability to engage in prolonged standing and walking, there
23   is nothing in the record to support those allegations even two months post-surgery when Dr. Ella-
24   Tamayo conducted her physical examination. Moreover, as previously discussed, although
25   plaintiff now suggests that she has an inability to maintain prolonged attention and concentration
26   to skilled tasks, the Court has previously discussed the ALJ’s determination that any mental
27   limitations demonstrated by the record were mild, and rejected plaintiff’s argument that the ALJ
28   failed to properly consider her mental impairments. Finally, plaintiff now argues that she has an

                                                      20
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 21 of 24 Page ID #:2446



1    inability to engage in “frequent manipulation,” which is not only unsupported by the record, but also

2    not supported by her testimony, which suggested that at the time of the hearing, the pain in her

3    wrists was about 2-3 on a 10 point scale. [AR at 277.]

4           In this case, the ALJ properly determined that plaintiff’s subjective symptom testimony was

5    inconsistent with the objective medical evidence. While a lack of objective medical evidence

6    supporting a plaintiff’s subjective complaints cannot provide the only basis to reject a claimant’s

7    subjective symptom testimony (Trevizo, 871 F.3d at 679 (quoting Robbins, 466 F.3d at 883)), it
8    is one factor that an ALJ can consider in evaluating symptom testimony. See Burch v. Barnhart,
9    400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence cannot form the sole basis
10   for discounting pain testimony, it is a factor the ALJ must consider in his credibility analysis.”); SSR
11   16-3p, 2017 WL 5180304, at *5 (“objective medical evidence is a useful indicator to help make
12   reasonable conclusions about the intensity and persistence of symptoms, including the effects
13   those symptoms may have on the ability to perform work-related activities for an adult”). “The
14   intensity, persistence, and limiting effects of many symptoms can be clinically observed and
15   recorded in the medical evidence. . . . These findings may be consistent with an individual’s
16   statements about symptoms and their functional effects. However, when the results of tests are
17   not consistent with other evidence in the record, they may be less supportive of an individual’s
18   statements about pain or other symptoms than test results and statements that are consistent with
19   other evidence in the record.” SSR 16-3p, 2017 WL 5180304, at *5. As the Ninth Circuit recently
20   held, “an ALJ’s ‘vague allegation’ that a claimant’s testimony is ‘not consistent with the objective
21   medical evidence,’ without any ‘specific finding in support’ of that conclusion, is insufficient.”
22   Treichler, 775 F.3d at 1103 (citation omitted); see Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th
23   Cir. 2017) (ALJ’s statement that plaintiff’s testimony regarding the intensity, persistence, and
24   limiting effects of his symptoms was not credible to the extent his testimony is “inconsistent with
25   the above residual functional capacity assessment” is an insufficient basis for discrediting
26   testimony). Here, this was a specific, clear and convincing reason for discounting plaintiff’s
27   subjective symptom testimony. Nevertheless, the ALJ’s determination to discount plaintiff’s
28   subjective symptom testimony as inconsistent with the objective medical evidence rises or falls

                                                       21
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 22 of 24 Page ID #:2447



1    with the ALJ’s other grounds for discrediting plaintiff.

2            The ALJ also determined that other evidence did not support plaintiff’s testimony. “Other

3    evidence” may include the claimant’s daily activities, medications, other measures used to

4    alleviate symptoms, and any other factors the ALJ deems relevant.                See 20 C.F.R. §§

5    416.929(c)(3)(i)-(vii). In this case, the ALJ relied on the facts that other than her left hip surgery,
6    plaintiff received no further diagnostic workups or surgical intervention for her musculoskeletal
7    issues; there is limited evidence of targeted physical therapy or long-term pain management of
8    plaintiff’s symptoms; plaintiff’s daily activities were inconsistent with her allegations; and the
9    evidence conveys that plaintiff had pain flare-ups at times, but generally achieved symptom
10   stability based on the longitudinal examination findings and generally conservative treatment to
11   date.
12           The ALJ properly relied on the fact that despite her allegations of disabling pain, plaintiff
13   generally received only conservative treatment for her impairments. Johnson v. Shalala, 60 F.3d
14   1428, 1432 (9th Cir. 1995). “Conservative treatment” has been characterized by the Ninth Circuit
15   as, for example, “treat[ment] with an over-the-counter pain medication” (see, e.g., Parra v. Astrue,
16   481 F.3d 742, 751 (9th Cir. 2007); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)
17   (holding that the ALJ properly considered the plaintiff’s use of “conservative treatment including
18   physical therapy and the use of anti-inflammatory medication, a transcutaneous electrical nerve
19   stimulation unit, and a lumbosacral corset”)), or a physician’s failure “to prescribe . . . any serious
20   medical treatment for [a claimant’s] supposedly excruciating pain.” Meanel v. Apfel, 172 F.3d
21   1111, 1114 (9th Cir. 1999). Although in this case plaintiff underwent left hip surgery, she was
22   nevertheless able to work until four months before that surgery, and in July 2016 -- two months
23   post-surgery -- the consultative examiner observed that plaintiff walked with a normal gait. [AR
24   at 1925.] Even though plaintiff reported multiple joint pain to the consultative examiner, the
25   examination itself was generally normal, with range of motion within normal limits; no deformity,
26   tenderness or spasm in the neck; no inflammation or tenderness in the upper extremities; normal
27   joints on the lower extremities and only mild pain in the left hip, with no varicosities, calf
28   tenderness, or pedal edema; deep tendon reflexes at 1+ bilaterally; and motor strength 5/5

                                                       22
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 23 of 24 Page ID #:2448



1    symmetrically. [Id. at 1925-26.] The consultative examiner opined that plaintiff was capable of

2    a range of light work as follows: able to lift and carry about 20 pounds occasionally and 10 pounds

3    frequently; unrestricted sitting; and able to stand and walk for 6 hours in an 8-hour day. [Id. at

4    1926.]
5             Moreover, although plaintiff received left shoulder injections in October 2016 and January
6    2017, those injections provided relief (indeed, plaintiff requested the January 2017 injection
7    because of the relief she received from the October 2016 injection until a “rainy spell” exacerbated
8    her shoulder pain). [Id. at 2209-10.] She also received a left knee injection in October 2017, and
9    a hand injection in January 2018 -- both of which also provided relief. [Id. at 2210.] Moreover,
10   between January 2017 and January 2018, although plaintiff complained of various aches and
11   pains at each visit, her subsequent visits (usually about three months later) reflected that the
12   previously-treated aches and pains were generally better. [See id.] This record lends support to
13   the ALJ’s finding that plaintiff had occasional flareups of her symptoms, which were treated at the
14   time she complained of them, and for which the treatment provided relief.
15            Additionally, plaintiff’s testimony at the hearing reflected that the pain in her wrists was
16   about 2-3 on a 10 point scale, and her hip pain improved after surgery. [Id. at 277.] Although she
17   stated at the hearing that she was still having pain in the hip area, she described it as “a catchy
18   thing I can feel it, I think when it gets swollen I can feel it, it gets stiff.” [Id. at 277.] Plaintiff’s
19   allegations of otherwise disabling symptoms simply was not supported by this testimony or by any
20   records reflecting disabling pain lasting a twelve-month period.
21            The Court acknowledges -- as did the ALJ -- that plaintiff does have occasional flareups of
22   her symptoms for which she has sometimes received an injection and for which she is prescribed
23   medication or other treatment. The Court finds, however, that the ALJ provided clear and
24   convincing reasons supported by substantial evidence to discount plaintiff’s testimony.
25            Remand is not warranted on this issue.
26   /
27   /
28   /

                                                        23
     Case 8:19-cv-01537-PLA Document 20 Filed 05/18/20 Page 24 of 24 Page ID #:2449



1                                                   VI.

2                                            CONCLUSION

3          IT IS HEREBY ORDERED that: (1) plaintiff’s request for remand is denied; and (2) the
4    decision of the Commissioner is affirmed.
5          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this Order and the
6    Judgment herein on all parties or their counsel.
7          This Memorandum Opinion and Order is not intended for publication, nor is it
8    intended to be included in or submitted to any online service such as Westlaw or Lexis.
9

10   DATED: May 18, 2020                            ______________________________________
                                                                PAUL L. ABRAMS
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    24
